USCA1 Opinion

	




          October 28, 1994  UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          No. 94-1171                                   JOSE L. SANCHEZ,                                 Plaintiff, Appellee,                                          v.                               PUERTO RICO OIL COMPANY,                                Defendant, Appellant.                              _________________________                                     ERRATA SHEET                                     ERRATA SHEET               The  opinion of the court  issued on September  29, 1994, is          corrected as follows:               1.    After first  sentence  of  footnote 3,  (p.5),  delete          remainder of footnote and replace with the following:                    Plaintiff  conceded  at trial,  however, that                    appellant's general manager, George Gonzalez,                    had  reprimanded  him  on approximately  four                    occasions in the  1988-1990 time frame.   The                    significance    of   these    reprimands   to                    plaintiff's overall  job performance involved                    a  fact  determination   within  the   jury's                    exclusive province.               2.   On  p.7, delete  last sentence  of first  paragraph and          replace with the following:                    Appellant  disputed  plaintiff's  version  of                    this   conversation,   suggesting  that   any                    remarks  by Gonzalez were motivated solely by                    a concern for plaintiff's health and physical                    condition.               3.   On p.15, delete  last two sentences  of first paragraph          and replace with the following:                    Last,  but  surely  not least,  after  having                    refused   to   reinstate  Sanchez,   Gonzalez                    questioned him  about his age and  made other                    age-related remarks that the  jury reasonably                    could  have  construed   as  evincing   bias.                    Indeed,  if  the  jury  credited  plaintiff's                    version of  this conversation    as it  had a                    right  to  do,  especially   since  Gonzalez,                    though available, was never called to testify                    at  trial     Gonzalez's statements  comprise                    potent evidence of age-based animus.                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          No. 94-1171                                   JOSE L. SANCHEZ,                                 Plaintiff, Appellee,                                          v.                               PUERTO RICO OIL COMPANY,                                Defendant, Appellant.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Jose Antonio Fuste, U.S. District Judge]                                              ___________________                              _________________________                                        Before                       Selya, Boudin and Stahl, Circuit Judges.                                                ______________                              _________________________               Enrique Velez-Rodriguez, with whom  Lespier & Munoz-Noya was               _______________________             ____________________          on brief, for appellant.               Federico Lora Lopez for appellee.               ___________________                              _________________________                                  September 29, 1994                              _________________________                    SELYA,  Circuit  Judge.   This is  a  ghost ship  of an                    SELYA,  Circuit  Judge.                            ______________          appeal.   One hears  the creak of  the rigging, the  groan of the          timber, and the muted sound of voices through the fog   but there          is nothing solid to be grasped.  In  the end the appeal, like the          ghost  ship, vanishes into  the mist,  leaving things  exactly as          they were.  The tale follows.          I.  AN OVERVIEW          I.  AN OVERVIEW                    Plaintiff-appellee  Jose  L.  Sanchez  sued  defendant-          appellant  Puerto Rico  Oil Company  (Proico) asserting  that the          company constructively discharged him due to his advanced age.  A          jury agreed; it found that Proico had willfully violated both the          Age Discrimination in Employment Act, 29 U.S.C.    621 634 (1988)          (ADEA),  and  a   Puerto  Rico  statute   proscribing  employment          discrimination, P.R. Laws Ann.  tit. 29,   146 (Supp.  1989) (Law          100).   The jury awarded Sanchez $40,376.80 in backpay under ADEA          and  $150,000  for mental  and  moral suffering  under  Law 100.1          Proico moved  for judgment  notwithstanding the verdict,  Fed. R.          Civ. P. 50(b), or for  a new trial, Fed.  R. Civ. P. 59(a).   The          district court  reduced the damage awards to  $38,000 for backpay          and $37,500 for suffering, but  otherwise gave Proico cold gruel.          The  court then  doubled  the reduced  awards, bringing  Proico's          aggregate liability to $151,000.  This appeal ensued.                    Although  appellant aggressively advances  an armada of                                        ____________________               1In both the  jury instructions  and the  verdict form,  the          district  court appropriately  precluded the  jury from  awarding          damages  for backpay under Law  100 in the  event that it awarded          such damages under the ADEA.                                          4          artful  arguments, only  five  are worthy  of extended  comment.2          These  include four evidence-oriented  propositions, namely, that          the evidence (1) failed to establish a prima  facie case, (2) did          not  warrant a finding of  liability on the  ADEA count, (3) fell          short of showing willfulness,  and (4) did not warrant  a finding          that plaintiff  sustained  non-economic  damages  in  the  amount          awarded under Law 100.  Appellant's final claim is that the lower          court erred in doubling the two awards.                    Because  these  importunings  do  not  withstand  close          perscrutation, we affirm the judgment below.          II.  THE ADEA CLAIM          II.  THE ADEA CLAIM                    Since  the   first  three  components   of  appellant's          asseverational array  challenge the  adequacy of the  evidence in          respect  to various aspects  of plaintiff's ADEA  claim, we treat          them in the ensemble.                               A.  Standards of Review.                               A.  Standards of Review.                                   ___________________                    The  standards  of review  that  appertain  to a  trial          court's denial of the usual post-trial motions in civil cases are          firmly  settled.  With respect  to a motion  for judgment n.o.v.,          now known  as judgment as a  matter of law, the  court of appeals          must examine  the evidence and  the inferences  reasonably to  be          extracted  therefrom   in  the  light  most   hospitable  to  the                                        ____________________               2On  appeal,   Proico  offers  no   developed  argumentation          concerning any  alleged insufficiency  of the evidence  vis-a-vis          the  jury's finding of liability on the  Law 100 claim.  Thus, we          treat any such claim as abandoned.  See, e.g., Ryan v. Royal Ins.                                              ___  ____  ____    __________          Co., 916 F.2d 731, 734 (1st Cir. 1990); United States v. Zannino,          ___                                     _____________    _______          895 F.2d 1, 17 (1st Cir.), cert. denied, 494 U.S. 1082 (1990).                                     _____ ______                                          5          nonmovant, and may reverse  the denial of  such a motion only  if          reasonable persons could not have reached the conclusion that the          jury  embraced.  See  Wagenmann v. Adams, 829  F.2d 196, 200 (1st                           ___  _________    _____          Cir.  1987).  In performing  this tamisage, "we  may not consider          the credibility of witnesses,  resolve conflicts in testimony, or          evaluate the weight of the evidence."  Id.                                                 ___                    Appellate review of a district court's disposition of a          Rule  59(a) motion is  even more circumscribed;  a district court          may set aside a jury's verdict and  order a new trial only if the          verdict  is  against  the  demonstrable weight  of  the  credible          evidence or results  in a  blatant miscarriage of  justice.   See                                                                        ___          Coffran v. Hitchock Clinic, Inc., 683 F.2d 5, 6 (1st Cir.), cert.          _______    _____________________                            _____          denied, 459 U.S.  1087 (1982).   And, moreover,  a trial  judge's          ______          refusal to disturb a jury verdict is further insulated because it          can be reversed solely  for abuse of discretion.   See Freeman v.                                                             ___ _______          Package Mach. Co., 865 F.2d 1331, 1334 (1st Cir. 1988); Milone v.          _________________                                       ______          Moceri Family, Inc., 847 F.2d 35, 37 (1st Cir. 1988).          ___________________                    Mindful  of the high  hurdles that obstruct appellant's          path, we evaluate the  evidence referable to the ADEA  count with          an  eye  toward  determining  whether it  can  support  only  one          outcome, or, if  not, whether it is  so one-sided that  the trial          court's failure to defenestrate  the verdict constituted an abuse          of  discretion.  If neither of these conditions obtain, we cannot          disturb the lower  court's disposition of appellant's  post-trial          motions.                                    B.  The Proof.                                    B.  The Proof.                                        _________                                          6                    Plaintiff  worked for  appellant in  various capacities          for approximately two  decades.   During the first  18 years,  he          performed satisfactorily, spending  most of his time  maintaining          the company's  inventory system.   In 1988,  appellant reassigned          plaintiff,  then  67  years  old,  to  man  a  sales  counter  at          appellant's place  of business in  San Juan.   Plaintiff concedes          that  this reclassification  reflected  a  legitimate  change  in          business conditions.                    Though the evidence is largely disputed from this point          forward, plaintiff contends, and  the jury could warrantably have          found, that  he continued to perform his duties ably.3  In May of          1990,  however, managerial  changes  occurred.   Manuel  Catinchi          became the company's executive vice-president.  Plaintiff asserts          that  Catinchi   soon  embarked  on  a   course  of  age-animated          harassment.   The  pot  began  to  boil  when  Catinchi  summoned          plaintiff  on July  5  and  August  1,  and  criticized  his  job          performance.  A jury reasonably could have concluded from all the          evidence  that Catinchi  had an  ulterior motive  in calling  the          meetings; contrary to Catinchi's testimony that the sessions were          sparked by customer complaints that had been reported to Soto and          relayed  by him to Catinchi, Soto denied having received any such                                        ____________________               3At trial, this boast was  substantiated by the testimony of          both plaintiff's immediate supervisor, Mr. Soto, and a co-worker,          Nydia  Candelaria.   Plaintiff conceded  at trial,  however, that          appellant's general manager, George Gonzalez, had reprimanded him          on approximately four occasions in the 1988-1990 time frame.  The          significance  of  these  reprimands  to  plaintiff's overall  job          performance  involved  a  fact determination  within  the  jury's          exclusive province.                                          7          complaints.   In fact, Soto  testified, he had  never spoken with          Catinchi concerning plaintiff's job performance.  Soto added that          plaintiff's work was exemplary.                    On  August  23,  1990,  Catinchi  wrote   to  plaintiff          informing him that  he was being "promoted" to head  a new office          in Aguadilla, effective September 1.  Appellant asserts that this          promotion demonstrates its lack of animosity toward Sanchez.  But          a  jury feasibly could have  viewed the employment  decision in a          more  sinister light;  after  all, Aguadilla  is  located in  the          westernmost  part  of  Puerto   Rico,  a  three-hour  drive  from          plaintiff's home; and at any rate, management knew that plaintiff          did not  own a car and  that his wife suffered  from a disability          that  made it  unwise  (if  not  impossible)  for  him  to  spend          additional  time away from  home.  The  company did  not offer to          relocate  plaintiff or  to  furnish him  transportation, and  the          modest pay increase that  was to accompany the promotion  was not          enough to defray the costs associated with commuting.4                    The  record  is  tenebrous  as  to   whether  appellant          presented the  promotion to plaintiff as  obligatory or optional.          For present purposes, we do not think it matters, for,  on August          29,  plaintiff wrote  to  Catinchi declining  reassignment.   His          letter stated that he  had "reached the conclusion that  all this          has a name  and a purpose:  harassment  and age discrimination to          force me  to resign .  . . ."   The company  neither responded to                                        ____________________               4The evidence  also established that appellant  did not have          an office  in Aguadilla;  its salesmen in  the region  habitually          congregated at a local Burger King.                                          8          this  missive  nor opened  an  office in  Aguadilla.   Meanwhile,          plaintiff continued on the job.                    On September 18, 1990,  plaintiff toppled from a ladder          while at work.  He reported to the State Insurance  Fund (SIF) to          receive treatment for the injuries sustained.   He refrained from          working for several weeks on doctor's orders.  On November 9, the          SIF authorized plaintiff to resume employment.   When he reported          for  duty,  however,  Gonzalez  refused  to  reinstate  him.    A          conversation ensued,  during which  Gonzalez asked  plaintiff his          age and then  counseled him to collect his pension rather than to          "screw"  himself  by  returning  to  work.    Appellant  disputed          plaintiff's  version of  this  conversation, suggesting  that any          remarks by  Gonzalez  were  motivated solely  by  a  concern  for          plaintiff's health and physical condition.                    Having  been  shut  out  of  the  workplace,  plaintiff          repaired to the SIF.  A functionary there told him that he needed          a letter from his employer  as to why he had not  been allowed to          reclaim his job.  Plaintiff went to appellant's place of business          on Monday,  November 12, and again requested  reinstatement.  His          entreaty fell on  deaf ears.   He then asked  for an  explanatory          letter, and  was told to  return some other  time since it  was a          firm holiday and only a skeleton staff was on hand.                    Plaintiff  reappeared later  the same  week, bearing  a          letter he himself had composed.  The letter stated that appellant          had "ordered" him to return to the  SIF.  When he sought to  have          Gonzalez sign the letter, Gonzalez's secretary told him to retype                                          9          it, substituting "suggested" for  "ordered."  Plaintiff complied,          but Gonzalez still refused to sign the document.                    The barring  of the company's  doors on November  9 and          the events  of the following  week proved to  be the straws  that          broke the dromedary's back.  When Gonzalez withheld the letter to          the SIF, plaintiff left  Proico's premises, went directly to  the          offices  of  the  Puerto  Rico  Labor Department,  and  filed  an          administrative complaint charging age discrimination.  Two men in          their twenties assumed his duties on a temporary basis.                    Plaintiff never returned to Proico's employ.  At first,          he was unable to obtain  unemployment benefits (apparently due to          the  lack of the required letter)  and soon declared bankruptcy.5          He  returned to the SIF  for periodic medical  treatment until he          received  a  full discharge  on March  7,  1991.6   Several weeks          later  the company  officially terminated  plaintiff's employment          and  hired  a  36-year-old  man  as  his  permanent  replacement.          Thereafter, plaintiff  filed suit in federal  district court with          the results previously described.                                 C.  ADEA Liability.                                 C.  ADEA Liability.                                     ______________                    In a  trio of  related  arguments, appellant  maintains                                        ____________________               5Plaintiff ultimately secured unemployment benefits, but the          record is silent as to the date.               6With certain limitations  (not relevant here),  Puerto Rico          law requires  an employer to reserve an injured worker's position          for  a minimum of 15 days following the employee's full discharge          from the SIF.  See P.R. Laws Ann. tit. 11,   7 (1983).  Believing                         ___          that he  had been constructively discharged  in November, Sanchez          made no effort to  reclaim his job in March of  1991.  The jury's          verdict had the effect of validating this course of conduct.                                          10          that  plaintiff failed  to establish  a prima  facie case  of age          discrimination, and that the evidence supports neither the jury's          finding that appellant violated the ADEA nor its determination of          willfulness.  We deal sequentially with these assertions.                    1.  The  Prima Facie  Case.  The  claim that  underlies                    1.  The  Prima Facie  Case.                        ______________________          appellant's first line of attack   that the case  should not have          reached the jury  because plaintiff failed  to establish a  prima          facie  case   betrays  confusion concerning the  operation of the          burden-shifting  framework   that  applies  in   many  employment          discrimination cases (including this one).                    The  ADEA   makes  it  unlawful  for   an  employer  to          "discharge any  individual or otherwise  discriminate . .  . with          respect  to . . . terms, conditions, or privileges of employment,          because of such individual's age."   29 U.S.C.   623(a).   Due to          the difficulties of unmasking  intentional discrimination, a task          that has been  described as "elusive,"  Texas Dep't of  Community                                                  _________________________          Affairs v. Burdine,  450 U.S.  248, 255 n.8  (1981), courts  have          _______    _______          crafted a  burden-shifting framework  to be  used in  cases where          direct evidence  of intentional  discrimination is lacking.   See                                                                        ___          id. at 255-56;  see also  McDonnell Douglas Corp.  v. Green,  411          ___             ___ ____  _______________________     _____          U.S.  792, 802-05  (1973).   Under  this  framework, the  initial          burden is on the  plaintiff, who must make a prima  facie showing          of discrimination.                    The prima facie  case requirement  embodies a  concept,          not a mechanical exercise.  Though  its contours generally follow          the McDonnell Douglas model,  a prima facie case must  be custom-              _________________                                          11          tailored   to  fit   both  the   particular  animus   (e.g.,  age                                                                 ____          discrimination, sex discrimination, race discrimination)  and the          particular type of employment decision involved (e.g., failure to                                                           ____          hire, failure to promote, failure to retain).  The case at bar is          an  ADEA case charging  wrongful termination  of employment.   In          such  circumstances, the  plaintiff can  establish a  prima facie          case  by  adducing  evidence  that (i)  he  is  a  member of  the          protected class, i.e., over 40 years old, (ii) the quality of his                           ____          work  met  the  employer's  legitimate  expectations,  (iii)  the          employer nevertheless cashiered him, and (iv) the employer sought          a    replacement    with    roughly    equivalent    occupational          qualifications, thereby  demonstrating a continuing  need for the          same services and skills.7   See Vega v. Kodak Caribbean, Ltd., 3                                       ___ ____    _____________________          F.3d 476, 479 (1st Cir. 1993); Mesnick v.  General Elec. Co., 950                                         _______     _________________          F.2d  816, 823  (1st Cir.  1991), cert. denied,  112 S.  Ct. 2965                                            _____ ______          (1992); Hebert v.  Mohawk Rubber  Co., 872 F.2d  1104, 1110  (1st                  ______     __________________          Cir. 1989).                    The  burden of making out a prima facie case belongs to                                        ____________________               7Appellant insists that plaintiff also  had to show that his          employer ultimately hired a  replacement who was not a  member of          the protected  class.   The case  law in this  circuit is  to the          contrary.   See, e.g.,  Cumpiano v. Banco  Santander Puerto Rico,                      ___  ____   ________    ____________________________          902 F.2d 148,  155 (1st Cir. 1990)  (stating that "we have  never          held that the  . . . prima facie discharge  case can be fulfilled          only  if the complainant shows  that she was  replaced by someone          outside the  protected group");  Freeman,  865 F.2d  at 1335  n.2                                           _______          (explaining that "replacement by a younger person . . . is not an          element  of the plaintiff's prima  facie case in  an ADEA suit");          cf. St. Mary's  Honor Ctr. v.  Hicks, 113 S.  Ct. 2742, 2758  n.1          ___ ______________________     _____          (1993) (Souter, J., dissenting)  (citing Cumpiano and noting that                                                   ________          the  Supreme Court has not addressed the question).  At any rate,          plaintiff made the showing here.                                          12          the  plaintiff, but it  is "not onerous."   Burdine, 450  U.S. at                                                      _______          253.  All that is needed is the production of admissible evidence          which,  if uncontradicted,  would justify  a legal  conclusion of          discrimination.  See St.  Mary's Honor Ctr. v. Hicks,  113 S. Ct.                           ___ ______________________    _____          2742, 2747 (1993).  However, it is important to remember that the          contours  of  a  prima facie  case  are  flexible  and situation-          specific.   Thus, in applying this rubric to the instant case, we          must take into account a special wrinkle:  here, plaintiff claims          a constructive discharge as opposed to an outright dismissal.  We          have used the term  "constructive discharge" to describe employer          action that makes  "[work] so arduous or  unappealing, or working          conditions so  intolerable, that  a reasonable person  would feel          compelled to forsake  his job  rather than to  submit to  looming          indignities."   Vega, 3  F.3d at 480;  see also  Alicea Rosado v.                          ____                   ___ ____  _____________          Garcia  Santiago,  562  F.2d 114,  119-20  (1st  Cir.  1977).   A          ________________          constructive   discharge  also   may  occur   when  an   employer          effectively prevents an  employee from performing his job.   See,                                                                       ___          e.g., Aviles-Martinez v. Monroig,  963 F.2d 2, 6 (1st  Cir. 1992)          ____  _______________    _______          (finding  constructive discharge  when  an employer,  inter alia,                                                                _____ ____          "removed all  of [plaintiff's] files  and then chastised  him for          not doing his work");  Parrett v. City of Connersville,  737 F.2d                                 _______    ____________________          690, 694  (7th Cir.  1984) (finding constructive  discharge where          supervisor removed all work  and responsibilities from employee),          cert. denied, 469 U.S. 1145 (1985).          _____ ______                    Silhouetted against this backdrop, appellant's argument          seems misshapen in  two respects.  First and  foremost, plaintiff                                          13          succeeded  in limning  a prima facie  case:   he was  in his late          sixties;  his immediate  supervisor and  his sole  co-worker both          praised his  job performance;  SIF's physicians believed  that he          was  medically fit  to  resume  his  duties  by  November  9;  he          attempted to return to  work on that date, yet  appellant refused          to reinstate him and thereafter spurned at least one other direct          request for reinstatement; and  appellant concedes that it  had a          continuing  need  for the  position.    This  gusher of  evidence          possessed more  than enough  force to  exceed the  relatively low          threshold on which the prima facie case requirement rests.                    Second, the question posed by appellant's  challenge is          fundamentally  irrelevant.  Once a prima facie ADEA case has been          established under the  McDonnell Douglas framework,  an inference                                 _________________          of  discrimination  arises.    See Mesnick,  950  F.2d  at 823-25                                         ___ _______          (elucidating the burden-shifting framework).   At this point, the          burden  switches  to  the  employer to  articulate  a  legitimate          nondiscriminatory  reason for the  challenged action.   This is a          burden of production, not of persuasion; the employer merely must          "set  forth, through  the  introduction of  admissible  evidence,          reasons for  its action which, if believed  by the trier of fact,                                         _________________________________          would support a finding that unlawful discrimination was  not the          cause of the employment action."  St. Mary's, 113 S.  Ct. at 2747                                            __________          (internal quotation omitted); accord Woods v. Friction Materials,                                        ______ _____    ___________________          Inc., ___ F.3d ___ (1st Cir. 1994) [No. 93-2296, slip op. at 9].          ____                    If, as in this  case, the employer meets the  burden of          production,  the inference  arising  from the  plaintiff's  prima                                          14          facie case "drops from the case."  St. Mary's, 113 S. Ct. at 2747                                             __________          (quoting  Burdine, 450  U.S. at  255 n.10).   The  plaintiff, who                    _______          retains the  burden of proof  throughout, then must  persuade the          trier  of  fact  that  he  has  been  victimized  by  intentional          discrimination.  See id. at 2748-49.  In this campaign, the facts                           ___ ___                                    _____          that comprised  plaintiff's prima  facie case may  be considered,          but the  inference of  discrimination originally attributable  to          those facts  no longer pertains.   See id. at 2749;  Mesnick, 950                                             ___ ___           _______          F.2d at 823.  To carry  the devoir of persuasion on this ultimate          issue, the plaintiff must identify  probative evidence suggesting          that the reason given  by the employer for the  employment action          is  pretextual, and,  moreover,  that it  is  a pretext  for  age          discrimination.8  See  e.g., Mesnick, 950 F.2d at 823-24; Medina-                            ___  ____  _______                      _______          Munoz v.  R.J.  Reynolds Tobacco  Co., 896  F.2d 5,  9 (1st  Cir.          _____     ___________________________          1990); Freeman, 865 F.2d at 1336.                 _______                    As can readily  be seen  from this  analysis, when,  as          now,  an employment discrimination action has been submitted to a          jury,  the burden-shifting framework  has fulfilled its function,          and  backtracking  serves no  useful purpose.    To focus  on the          existence of a prima  facie case after a discrimination  case has                                        ____________________               8Depending on the  facts of the  particular case, showing  a          defendant's articulated explanation for an employment decision to          be  pretextual  may    or  may  not    suffice  to  establish age          discrimination,  "particularly if  disbelief is accompanied  by a          suspicion of mendacity."   St.  Mary's, 113 S.  Ct. at 2749;  see                                     ___________                        ___          also Hazen  Paper Co. v. Biggins,  113 S. Ct. 1701,  1708 (1993);          ____ ________________    _______          Woods,  ___ F.3d at  ___ n.3 [slip op.  at 11 n.3].   We need not          _____          probe the  point today,  as Sanchez adduced  independent evidence          which,  when   credited  by  the  jury,   sufficed  to  establish          appellant's discriminatory animus.                                          15          been fully tried on  the merits is to "unnecessarily  evade[] the          ultimate  question of  discrimination  vel non."   United  States                                                             ______________          Postal Serv. Bd. of Govs. v. Aikens, 460 U.S. 711, 713-14 (1983);          _________________________    ______          see also  Mesnick,  950  F.2d at  824-25.   By  like  token,  our          ___ ____  _______          evaluation  of post-trial  motions seeking  relief from  a jury's          verdict  in such  a case  is similarly  confined to  the ultimate          question of  discrimination.   Consequently, to wander  afield in          pursuit of appellant's  phantom "prima facie case" argument  is a          bit like  undertaking early  morning calisthenics:   it  might be          good  exercise, but it certainly is not essential to the business          of the day.                    For  these  reasons,   appellant's  first  argument  is          unavailing.                    2.    Sufficiency  of  the  Evidence.    The  heart  of                    2.    Sufficiency  of  the  Evidence.                          ______________________________          appellant's   ADEA  challenge   is  its   claim  of   evidentiary          insufficiency.  We have combed the record and detect a surfeit of          evidence from  which a  rational jury could  have concluded  that          appellant transgressed the law.                    The  evidence    much of which  is highlighted  in Part          II(B), supra   is  copious enough that a lengthy  exegesis, laden                 _____          with  exquisite  detail,  would  serve  no  useful  purpose.   It          suffices to say that, although appellant articulated a plausible,          nondiscriminatory reason for refusing to reinstate plaintiff   it          contended  that  he  had  not  sufficiently  recovered  from  his          injuries  to resume his  duties on  November 9,  1990    the jury          rejected  that explanation.  And the jury's skepticism has strong                                          16          roots in the record.                    It is  undisputed that  appellant refused  to reinstate          Sanchez on November 9.   Thus, the jury had to determine  whether          that refusal  constituted  a constructive  discharge, as  Sanchez          contended, or  whether, as appellant contended,  it constituted a          bona  fide  personnel  decision  based  on  Sanchez's  incomplete          recovery  from his injuries.  The jury  did not have to make this          determination in a vacuum.  It heard evidence, for example, about          Catinchi's  serial reprimands  of  plaintiff    reprimands  that,          given Soto's testimony, the jury could have believed to be bogus.          The jury also heard  evidence about a "promotion" that  seemed to          be no  promotion at all,  but more like  the kiss of death.   The          jury plausibly could  have thought the entire Aguadilla affair to          have been a subterfuge  aimed at forcing plaintiff's resignation.          Then,  too, the jury heard evidence about the SIF's assessment of          plaintiff's  health  status  and  supportably  could  have  found          Gonzalez's contrary views to be pretextual, particularly in light          of  his refusal  to  sign  a letter  to  the SIF  explaining  why          plaintiff had not been  reinstated.  Last, but surely  not least,          after  having refused  to reinstate Sanchez,  Gonzalez questioned          him about his  age and  made other age-related  remarks that  the          jury  reasonably could have construed  as evincing bias.  Indeed,          if the jury credited plaintiff's  version of this conversation             as  it had  a  right to  do,  especially since  Gonzalez,  though          available,  was  never called  to testify  at trial    Gonzalez's          statements comprise potent evidence of age-based animus.                                          17                    We will not trespass on the reader's indulgence.  Here,          a  perceptive jury,  making permissible  credibility choices  and          drawing lawful inferences, could conclude that appellant embarked          on  a course of conduct designed to purge plaintiff from the work          force; that  the sudden offer of a sham "promotion" was a step in          the  plot; that,  after  the promotion  ploy failed,  plaintiff's          injury presented appellant with a fresh  opportunity to reach its          goal;  that appellant turned plaintiff away on November 9 despite          its  knowledge that  plaintiff  had  recuperated sufficiently  to          perform his job, thereby constructively discharging him; and that          appellant's actions  were  motivated by  a discriminatory  animus          directed  at plaintiff's age.  In  short, a reasonable factfinder          easily  could have resolved liability  as did the  jurors in this          case  without  perpetrating a  miscarriage  of  justice.   Hence,          appellant has  not surmounted the daunting obstacles posed by the          standards of review governing the district  court's denial of its          post-trial motions.                                   D.  Willfulness.                                   D.  Willfulness.                                       ___________                    Next, appellant contends that  the lower court erred in          upholding the jury's finding of  willfulness.  This contention is          unpersuasive.                    Willfulness  is  an issue  in  ADEA  cases because  the          statute  entitles a  prevailing plaintiff  to doubled  backpay in          situations involving  "willful violations."  29  U.S.C.   626(b).          Congress   intended  this  liquidated   damage  provision  to  be          punitive, thereby serving to deter willful misconduct.  See Trans                                                                  ___ _____                                          18          World Airlines, Inc. v. Thurston, 469 U.S. 111, 125 (1985).   For          ____________________    ________          this purpose, a violation is  considered willful if "the employer          . . . knew or showed reckless disregard for the matter of whether          its conduct was prohibited by the ADEA."  Id. at 126.                                                    ___                    A finding  of willfulness requires  something more than          merely  showing  that an  employer knew  about  the ADEA  and its          potential applicability in  the workplace.   See  id. at  127-28.                                                       ___  ___          For  example, in  the context  of  determining whether  a settled          corporate policy violated the  ADEA, the Thurston Court concluded                                                   ________          that the company's  reasonable, good-faith  efforts to  determine          that  the policy  complied  with the  ADEA  sufficed to  avoid  a          finding  of willfulness even though the  policy violated the law.          See  id. at 129.  Willfulness, then,  requires an element akin to          ___  ___          reckless  disregard  of,  or   deliberate  indifference  to,   an          employer's  ADEA-related obligations.    See Hazen  Paper Co.  v.                                                   ___ ________________          Biggins, 113 S.  Ct. 1701,  1708 (1993) ("The  word `willful'  is          _______          widely used in the law,  and . . . it is  generally understood to          refer  to  conduct  that  is  not  merely  negligent.")  (quoting          McLaughlin  v. Richland Shoe Co.,  486 U.S. 128,  133 (1988); see          __________     _________________                              ___          also Benjamin v. United Merchants & Mfrs., Inc., 873 F.2d  41, 44          ____ ________    ______________________________          (2d Cir. 1989) (explaining  that an ADEA violation is  willful if          the evidence  shows  that  the employer  has  not  merely  "acted          negligently,  inadvertently  [and]  innocently,"  but   has  been          "indifferent  to the  requirements of  the governing  statute and          acted in a purposeful, deliberate, or calculated fashion").                    In  Biggins, the  Supreme  Court held  that  Thurston's                        _______                                  ________                                          19          definition  of  willfulness  is  applicable  not  only  when  the          violation  is a  "formal, facially  discriminatory policy,  as in          Thurston,"  but also when the violation  is "an informal decision          ________          by  an employer that was motivated by the employee's age[.]"  113          S. Ct. at 1705, 1708-10.9   As in Thurston, the Court  noted that                                            ________          episodic violations of the ADEA in disparate treatment cases need          not automatically  lead to the imposition  of liquidated damages:          "If an employer  incorrectly but in good faith  and nonrecklessly          believes  that   the  statute  permits  a   particular  age-based          decision, then liquidated damages should not be imposed."  Id. at                                                                     ___          1709.                    We will not  tarry.  In this case,  on any tenable view          of the law, there is a firm factual foundation for a finding that          Proico  willfully  flouted  the  ADEA.    Here,  the  appellant's          misconduct lay at the  exact crossroads of the antidiscrimination                                        ____________________               9Prior  to the Court's opinion in Biggins, the circuits were                                                 _______          in considerable  disarray  as  to the  quality  and  quantity  of          evidence, beyond evidence of mere awareness, that is necessary to          underbrace  an  award  of  liquidated damages  in  an  ADEA case.          Compare, e.g.,  Dreyer v. Arco Chem.  Co., 801 F.2d 651,  658 (3d          _______  ____   ______    _______________          Cir. 1986)  (requiring "outrageous  conduct"), cert.  denied, 480                                                         _____  ______          U.S. 906  (1987) with, e.g., Brown  v. M & M/Mars,  883 F.2d 505,                           ____  ____  _____     __________          513  (7th Cir.  1989) (rejecting  the Third  Circuit's approach).          The  Biggins   Court  explicitly  rejected  the  Third  Circuit's               _______          formulation, and  labelled as "misplaced" the  concern of various          circuits  that   application  of  the  Thurston   definition  was                                                 ________          inappropriate in the context  of "an informal disparate treatment          case."  113  S. Ct. at 1709.   The Court reasoned that  the "only          distinction between Thurston and [an informal disparate treatment                              ________          case] is the existence of formal discrimination.  Age entered the          employment decision there through a formal and publicized policy,          and not as an undisclosed factor motivating the employer on an ad          hoc  basis . . .  surely an employer's  reluctance to acknowledge          its reliance  on  the forbidden  factor  should not  cut  against                                                                    _______          imposing a penalty."  Id. at 1709-10.                                ___                                          20          laws and the employment  relationship; discharge and constructive          discharge  are among  the  paradigmatic  employment decisions  to          which the ADEA is addressed,  and appellant knew   or, at  least,          should  have known   that its corporate behavior ran afoul of the          antidiscrimination  laws.   Moreover,  the jury  had an  adequate          basis  for  a  finding  that  appellant's  refusal  to  reinstate          plaintiff was both the  culmination of a deliberate  strategy and          the crowning  blow in  a series of  actions reflecting  age-based          discrimination; or,  cloaked in the  words of the  Biggins Court,                                                             _______          that,  notwithstanding  the  lack  of a  "formal  and  publicized          policy"  productive of discrimination,  there is  "an undisclosed          factor motivating  the employer  on an ad  hoc basis,"  id.   The                                                                  ___          questionable  reprimands, the audiences demanded by Catinchi, and          the  so-called promotion could all be viewed as steps toward this          end.   And the  employer's conduct  after  refusing to  reinstate          Sanchez  (including its failure to furnish the SIF with a written          explanation) strongly reinforce  the suggestion that what  befell          Sanchez was anything but a mere fortuity.                    On this pithy  record, we are  confident that the  jury          had a right  to weave  these several evidentiary  threads into  a          tapestry of calculated misconduct from which it could  infer that          Proico's conduct  toward plaintiff was not  merely negligent, but          bordered on  the contemptible.  Appellant's  actions clearly fall          outside  the safe  haven  for good  faith  but incorrect  conduct          described in Biggins and  Thurston.  Thus, the jury's  finding of                       _______      ________                                          21          willfulness is unimpugnable.10          III.  MENTAL AND MORAL DAMAGES          III.  MENTAL AND MORAL DAMAGES                    Appellant's penultimate  point is that, as  a matter of          law, there  was  insufficient evidence  to  support an  award  of          damages    under    Puerto   Rico's    comprehensive   employment          discrimination statute.   This  statute, familiarly known  as Law          100, creates a private cause of action in favor of any person who          is discharged  or otherwise  adversely affected in  employment by          reason   of,  inter   alia,   age  discrimination.11     An   age                        _____   ____                                        ____________________               10To be sure, appellant  maintains that its violation cannot          be  considered willful because it did  not take reprisals against          Sanchez for refusing the Aguadilla assignment.  This reasoning is          specious.     At  best,  this   evidence  is  relevant,  but  not          dispositive.   Moreover,  it addresses  only one  of the  several          actions improperly taken against the plaintiff; on this record, a          reasonable jury could have  found a willful violation even  if it          had determined that the promotion incident, in and of itself, did          not transgress the ADEA.               11The statute states in relevant part:                         Any employer who discharges, lays off or                    discriminates  against an  employee regarding                    his salary, wage, pay or remuneration, terms,                    rank,  conditions, or privileges of his work,                    or who fails or  refuses to hire or rehire  a                    person,  or  who  limits  or  classifies  his                    employees   in  any  manner  which  tends  to                    deprive a person of employment opportunities,                    or to  affect his status as  employee, on the                    basis  of age . .  . race, color, sex, social                    or  national  origin   or  social   position,                    political   or   religious  beliefs   of  the                    employee or applicant for employment:                         (a) shall incur civil liability                         (1) for a sum  equal to twice the amount                    of  damages  sustained  by  the  employee  or                    applicant for  employment on account  of such                    action.                                          22          discrimination  action brought  under  Law 100  differs from  one          brought under the ADEA in two significant respects.  First, as we          recognized in Wildman v.  Lerner Stores Corp., 771 F.2d  605 (1st                        _______     ___________________          Cir.  1985), in an action  brought under the  ADEA, the plaintiff          retains  the burden of proof  throughout the trial;  in an action          brought under Law 100, in contrast, the burden of proof shifts to          the defendant once  the plaintiff has  established a prima  facie          case.  See id. at  609.  Second, and more noteworthy  for present                 ___ ___          purposes, Law 100 permits a plaintiff, upon appropriate proof, to          recover  damages for  emotional  distress (or  "mental and  moral          suffering,"  to use the term  employed by the  district court and          the parties).  See  Garcia Pagan v. Shiley Caribbean,  122 D.P.R.                         ___  ____________    ________________          193 (1988).                    With this preface, we  turn to appellant's  sufficiency          challenge.   As  an initial  matter, it should  be noted  that we          consider  this challenge  only  in connection  with the  district          court's denial of  appellant's motion  for a new  trial.   Proico          neglected to make the sufficiency  claim when moving for judgment          as  a matter  of law  at the  close of  the evidence,  and, thus,          failed  to preserve it  for appeal.   See Fed. R.  Civ. P. 50(b).                                                ___          This is a fatal omission, for "[if] a defendant wishes to renew a          motion for judgment  as a matter of  law at the post-trial  stage          with  a view to  having denial of  that motion considered  by the          court of appeals,  the defendant  is required to  have moved  for          judgment as  a matter of law  at the close of  all the evidence."                                        ____________________          P.R. Laws Ann. tit. 29,   146 (Supp. 1989).                                          23          Keisling  v. SER-Jobs for Progress,  Inc., 19 F.3d  755, 758 (1st          ________     ____________________________          Cir.  1994); accord Jusino v. Zayas, 875  F.2d 986, 991 (1st Cir.                       ______ ______    _____          1989).  Simply  stated, "[a] party may not base  its motion for a          judgment n.o.v. on a ground that was not argued in its motion for          a directed verdict."   Systemized  of New England,  Inc. v.  SCM,                                 _________________________________     ____          Inc., 732 F.2d 1030, 1035-36 (1st Cir. 1984).          ____                    Although  the  front  door  is closed,  the  back  door          remains ajar.  Appellant  did raise its sufficiency claim  in its          motion for new trial and, to  that extent, we must consider it in          connection with  our assessment  of  the weight  of the  credible          evidence.  See id. at 1036-37.  Having reached a variation of the                     ___ ___          issue, however, we can swiftly dispose of it.  We regularly  have          said  that  "[t]ranslating  legal  damage into  money  damages             especially  in  cases  which  involve few  significant  items  of          measurable economic loss   is a matter peculiarly within a jury's          ken."   Wagenmann,  829  F.2d at  215;  accord Ruiz  v.  Gonzalez                  _________                       ______ ____      ________          Caraballo,  929 F.2d  31,  34 (1st  Cir.  1991).   And here,  the          _________          deferential nature of appellate oversight is accentuated because,          while  the   jury  originally  awarded   plaintiff  $150,000  for          emotional  distress,  the district  court  reduced  the award  to          $37,500.12  It is a well-established principle that:                                        ____________________               12Of course, the district court then doubled the pared award          pursuant to the statutory command that an employer's liability is          for "a sum equal to twice  the amount of damages sustained by the          employee."  P.R. Laws Ann. tit. 29,   146(a)(2).  For the purpose          of our analysis, however,  the relevant figure is  the underlying          damage  award not the doubled award because the doubling that Law          100 requires is not tied to any particular evidentiary showing on          the plaintiff's part.                                          24                    Once a verdict has  been trimmed and reshaped                    at the  hands of the trial  judge, an assault                    on the remaining amount calls upon [the court                    of  appeals] not  merely to grade  the essay,                    but  to  grade the  teacher's grading  of the                    essay.   The  resultant constraints  are  not                    inconsiderable.   We  agree  with  the  Fifth                    Circuit that "[w]here the trial court already                    has  invoked  its  discretion  in  granting a                    remittitur,  [the]  scope of  review  is even                    narrower than usual."   Stapleton v. Kawasaki                                            _________    ________                    Heavy Industries, Ltd., 608 F.2d 571, 574 n.7                    ______________________                    (5th Cir. 1979).          Ruiz, 929 F.2d  at 34-35  (quoting Wagenmann, 829  F.2d at  215).          ____                               _________          The  appellant  must show,  therefore,  that  the reduced  figure          remains so extravagant as to shock the appellate conscience.  See                                                                        ___          id. at 35.          ___                    Appellant asserts that the evidence is insufficient  to          allow the  award  of  any  sum  of money  for  mental  and  moral                                ___          suffering.   This  assertion seemingly  rests on  the absence  of          trial  testimony  from  any  mental health  professional  say,  a          psychiatrist or psychologist.   But appellant cites no  case that          stands   for  the   proposition  that   expert  testimony   is  a          prerequisite  to  an  award  of  damages  for  mental  and  moral          suffering.   In other jurisdictions,  expert testimony ordinarily          is not required  to ground  money damages for  mental anguish  or          emotional distress.  See, e.g., Wulf v. City of Wichita, 883 F.2d                               ___  ____  ____    _______________          842,  875 (10th Cir. 1989) (upholding award of damages for mental          anguish  and distress based  solely on lay  testimony); Busche v.                                                                  ______          Burkee, 649  F.2d 509, 519 n.12 (7th Cir.) (rejecting requirement          ______          of  testimony  of medical  or  psychiatric experts  for  award of          damages  for  emotional distress),  cert.  denied,  454 U.S.  897                                              _____  ______                                          25          (1981);  Gore  v.  Turner, 563  F.2d  159,  164  (5th Cir.  1977)                   ____      ______          (stating  that damages  for emotional  distress "may  be inferred          from  the circumstances  as  well as  proved  by the  testimony")          (citations  omitted); see also Carey v. Piphus, 435 U.S. 247, 264                                ___ ____ _____    ______          n.20 (1978) ("Although essentially subjective, genuine injury  in          this  respect  [mental suffering  or  emotional  anguish] may  be          evidenced by one's conduct and observed  by others."); Marable v.                                                                 _______          Walker,  704  F.2d 1219,  1220  (11th  Cir.  1983) (holding  that          ______          absence of "evidence of  pecuniary loss, psychiatric disturbance,          effect of social activity, or physical symptoms . . . go[es] more          to  the amount, rather than the fact, of damage[s]" for emotional          distress).  We see  no basis for  imputing a more stringent  rule          under Puerto Rico law.13                    Over and beyond this hurdle, we think that the evidence          of record adequately  supports the  pared award.   A recovery  of          $37,500 for emotional distress  can "fairly be said to  flow from          the  evidence adduced at trial," Ruiz, 929 F.2d at 35, especially                                           ____          given   plaintiff's  testimony   that   appellant's  conduct   in          wrongfully  discharging   him  not  only  stripped   him  of  his          livelihood  and dignity,  but also  drove him  into bankruptcy.14                                        ____________________               13We  hasten to  add that  the district  court appropriately          took  the absence of such  evidence into account  in fashioning a          remittitur,  finding that  "since  psychological and  psychiatric          evidence was  not  presented, the  record  would only  support  a          $37,500 award for pain, mental suffering, and humiliation."   The          plaintiff  accepted the remittitur on  this count as  on the ADEA          count.               14Plaintiff testified that he  was deeply affected by having          to declare  bankruptcy because  he had always  "religiously" paid          his debts.                                          26          Then, too, plaintiff testified emphatically about the humiliation          that he suffered  in the  course of shuttling  futilely back  and          forth  between Proico and  the SIF, and the  jury could well have          credited that testimony.                    We believe  that  we have  written enough  to give  the          reader  the flavor  of the  record.   Though plaintiff's  case on          damages was relatively asthenic,  we cannot say that  the reduced          award  was   unjustified  or  that  it   offends  our  collective          conscience.   Cf.  Wagenmann, 829  F.2d at  215 (finding  damages                        ___  _________          justified  when  record  reflected  "stress,  fear,  humiliation,          embarrassment, and stigmatization").          IV.  DUPLICATIVE DAMAGES          IV.  DUPLICATIVE DAMAGES                    Appellant's  last  asseveration  is  that  the district          court erred by doubling  plaintiff's damages under both the  ADEA          and Law 100.  This asseveration  presents a pure question of law,          thereby sparking de  novo review.15   See McCarthy  v. Azure,  22                           __  ____             ___ ________     _____          F.3d  351,  354  (1st  Cir.  1994);  Liberty  Mut.  Ins.  Co.  v.                                               ________________________          Commercial Union Ins. Co., 978 F.2d 750, 757 (1st Cir. 1992).          _________________________                    In different  legal  contexts  we  have  several  times                                        ____________________               15In  the interest of clarity we think it worthwhile to note          that appellant does  not argue that the  underlying damage awards          are duplicative.  Indeed, they are not:  the jury awarded Sanchez          compensation for the independent losses of backpay under ADEA and          mental  anguish  under Law  100, see  supra  note 1.   Similarly,                                           ___  _____          appellant does not argue that either the aggregate damages or the          total punitive damages  are so  great as to  insult due  process.          See generally Pacific  Mut. Life Ins.  Co. v. Haslip, 499  U.S. 1          ___ _________ ____________________________    ______          (1993).   Appellant  argues  only that  doubling both  underlying          awards is duplicative.                                          27          expressed the principle that "a plaintiff is entitled to only one          full recovery, no matter  how many legal grounds may  support the          verdict."   Freeman, 865  F.2d at 1345; see  also Linn v. Andover                      _______                     ___  ____ ____    _______          Newton  Theolog. Sch.,  Inc., 874  F.2d 1,  6-8 (1st  Cir. 1989).          ____________________________          Appellant  argues  that  this  doctrine  has  application   here:          doubling  both the  ADEA  and Law  100  awards, appellant  avers,          allows the plaintiff to recover twice for the same loss.                    Appellant's  postulate  does  not  survive  scrutiny.16          Liquidated damages  under ADEA  are punitive  in nature,  and are          intended to deter violations.  See Thurston, 469 U.S. at 125.  In                                         ___ ________          contrast,  the Puerto  Rico  Supreme Court,  in interpreting  the          damages provisions of Law 100, has stated that  the legislature's          "intent was to devise  a formula to redress damages  arising from          discrimination in employment."  Garcia Pagan v. Shiley Caribbean,                                          ____________    ________________          122 D.P.R. 193 (1988).   This language fits far  more comfortably          with an aim  to compensate rather  than to punish  or deter.   To          this  extent, then, the ADEA  and Law 100  awards serve different          ends   and   represent   distinct   types   of   damage   awards.                                        ____________________               16The  cases  relied on  by  appellant  discuss a  different          scenario.  In the pre-Thurston era,  liquidated damages under the                                ________          ADEA were often thought to be compensatory in nature.  See, e.g.,                                                                 ___  ____          Gibson v. Mohawk Rubber Co., 695 F.2d 1093, 1102 (8th Cir. 1982).          ______    _________________          When a discrimination victim received both liquidated damages and          prejudgment interest,  some courts took the  view that liquidated          damages  were intended to "cover, among other things, loss due to          delay,"  and,  therefore,  held  that  awarding  both  liquidated          damages  and  prejudgment interest  would constitute  an improper          multiple recovery,  for "loss  due to  delay [is]  precisely what          prejudgment interest protects against.  Linn, 874 F.2d at 6; see,                                                  ____                 ___          e.g., Kolb  v. Goldring, 694 F.2d 869,  875 (1st Cir. 1982); Blim          ____  ____     ________                                      ____          v. Western Elec. Co.,  731 F.2d 1473, 1479-80 (10th  Cir.), cert.             _________________                                        _____          denied, 469 U.S. 874 (1984).          ______                                          28          Consequently, the two  awards, though calculated  in part by  the          same formula, i.e., doubling, cannot  be deemed duplicative.  Cf.                        ____                                            ___          Lilley v. BTM Corp., 958  F.2d 746, 755 (6th Cir.) (holding  that          ______    _________          awards for liquidated damages under ADEA and prejudgment interest          under  state  antidiscrimination  statute  are   not  duplicative          because the  ADEA's "liquidated damages are  punitive [while the]          prejudgment interest  [is] compensatory"),  cert. denied, 113  S.                                                      _____ ______          Ct. 376 (1992).                    Be that  as it may, this appeal  does not require us to          decide  today  whether   the  doubling  under   Law  100  has   a          compensatory  thrust.   Even if  we were  to assume  arguendo the                                                               ________          opposite, i.e.,  that  doubling  under  Law 100  is  punitive  in                    ____          nature,  appellant  would  not  profit.    Punitive  damages  are          directed  at deterring  and  punishing defendants;  they are  not                                                 __________          designed to  compensate plaintiffs for losses.  See Thurston, 469                                                          ___ ________          U.S. at 125; Robertson Oil Co. v. Phillips Petroleum Co., 14 F.3d                       _________________    ______________________          373,  383 (8th Cir. 1993), cert.  denied, 114 S. Ct. 2120 (1994).                                     _____  ______          As  such,  the  considerations   that  operate  to  bar  multiple          recoveries are conceptually and legally inapplicable to  punitive          damages.  Of course, potential  punitive liability may be limited          by legislative intent  or due  process, see TXO  Prod'n Corp.  v.                                                  ___ _________________          Alliance  Resources  Corp.,  113  S. Ct.  2711,  2718-19  (1993);          __________________________          Pacific Mut. Life  Ins. Co. v. Haslip, 499  U.S. 1, 14-15 (1991),          ___________________________    ______          but  appellant has  not argued  either of  those aspects  in this          appeal.  And apart from statute or constitutional considerations,          we  know of no legal concept of duplicative awards that functions                                          29          as a limitation on exemplary damages.                    Thus, we come  full circle.  Regardless  of whether the          doubling  of a Law  100 award for  mental and  moral suffering is          conceived to  be compensatory or punitive  in nature, appellant's          argument fails.          V.  CONCLUSION          V.  CONCLUSION                    We  need  go  no further.    The  record reveals  ample          evidence to  sustain the jury's finding  that appellant willfully          terminated  plaintiff's  employment  due   to  his  age,  thereby          transgressing  both  federal  and  Commonwealth  statutes.    The          ensuing damage awards, as refined by the district court, are also          within lawful parameters.  Proico's ship has sailed.          Affirmed.          Affirmed.          ________                                          30